                                                       ~-~
            Case 1:19-cr-00570-SHS Document 42 Filed 07/29/20 Page 1 .of 5                   ...   .

                                                                     I U&DCSDNY
                                                                     ( J?OCUtyfENT            .
                                                                     /! ELBCTRON'fCAllY FILED;.
                                                                     ,'i 'DOC #·
                                                                      ·l!;ATE~~~: i~~
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x

UNITED STATES OF AMERICA,                                 19-Cr-570 (SHS)

                 -v-                                      ORDER

ROBER ALBERTO GALVEZ CHIMBO,

                           Defendant.

------------------------------------------------------x

SIDNEY H. STEIN, U.S. District Judge.

        The sentencing scheduled for August 5, 2020, is scheduled to occur as a videoconference
using the CourtCall platform at 11:00 a.m. As requested, defense counsel will be given an
opportunity to speak with the defendant by telephone forl 5 minutes before the sentencing
proceeding begins; defense counsel should make sure to answer the telephone number that was
previously provided to Chambers at that time. (Chambers will provide counsel with a telephone
number at which the interpreter can be reached at the time of the pre-conference; it is counsel's
responsibility to conference the interpreter in with the Defendant for the pre-conference.)

        To optimize the quality of the video feed, only the Court, the Defendant, defense counsel,
and counsel for the Government will appear by video for the proceeding; all others will
participate by telephone. Due to the limited capacity of the CourtCall system, only one counsel
per party may participate. Co-counsel, members of the press, and the public may access the
audio feed of the conference by calling 855-268-7844 and using access code 32091812# and PIN
9921299#.

        In advance of the conference, Chambers will email the parties with further information on
how to access the conference. Those participating by video will be provided a link to be pasted
into their browser. The link is non-transferrable and can be used by only one person;
further, it should be used only at the time of the conference because accessing it earlier may
cause disruptions to other proceedings.

         To optimize use of the CourtCall technology, all those participating by video should:

              1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
                 not use Internet Explorer.

              2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
                 as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
                 may cause delays or dropped feeds.)
          Case 1:19-cr-00570-SHS Document 42 Filed 07/29/20 Page 2 of 5




       Minimize the number of others using the same WiFi router during the conference.

        Further, all participants must identify themselves every time they speak, spell any proper
names for the court reporter, and take care not to interrupt or speak over one another. Finally, all
of those accessing the conference - whether in listen-only mode or otherwise - are reminded
that recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its
teleconference line, counsel should call 888-273-3658 and use access code 7004275 #.
(Members of the press and public may call the same number, but will not be permitted to speak
during the conference.) In that event, and in accordance with the Court's Emergency Individual
Rules and Practices in Light of COVID-19, available at https ://www.nysd.uscourts.gov/hon-
jesse-m-furman, counsel should adhere to the following rules and guidelines during the hearing:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

            5. If possible, defense counsel shall discuss the attached Waiver of Right to be
               Present at Criminal Proceeding with the Defendant prior to the proceeding. If the
               Defendant consents, and is able to sign the form (either personally or, in
               accordance with Standing Order 20-MC-174 of March 27, 2020, by defense
               counsel), defense counsel shall file the executed form at least 24 hours prior to
               the proceeding. In the event the Defendant consents, but counsel is unable to
               obtain or affix the Defendant' s signature on the form, the Court will conduct an
               inquiry at the outset of the proceeding to determine whether it is appropriate for
               the Court to add the Defendant' s signature to the form .

       To the extent that there are any documents relevant to the proceeding (e.g. , proposed
orders or documents regarding restitution, forfeiture , or removal), counsel should submit them to


                                                  2
          Case 1:19-cr-00570-SHS Document 42 Filed 07/29/20 Page 3 of 5



the Court (by email or on ECF, as appropriate) at least at least 24 hours prior to the
proceeding. To the extent any documents require the Defendant' s signature, defense counsel
should endeavor to get them signed in advance of the proceeding as set forth above ; if defense
counsel is unable to do so, the Court will conduct an inquiry during the proceeding to determine
whether it is appropriate for the Court to add the Defendant's signature.

Date: New York, New York
      July 29, 2020

                                             SO ORDERED·




                                                 3
            Case 1:19-cr-00570-SHS Document 42 Filed 07/29/20 Page 4 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE
                             -v-
                                                                               PRESENT AT CRIMINAL
                                                                               PROCEEDING

                                       Defendant.                                 -CR-    ( )( )
-----------------------------------------------------------------X

Check Proceeding that Applies

          Entry of Plea of Guilty

         I am aware that I have been charged with violations of federal law. I have consulted with
         my attorney about those charges. I have decided that I wish to enter a plea of guilty to
         certain charges . I understand I have a right to appear before a judge in a courtroom in
         the Southern District of New York to enter my plea of guilty and to have my attorney
         beside me as I do . I am also aware that the public health emergency created by the
         COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I have discussed these issues with my attorney. By signing this document, I
         wish to advise the court that I willingly give up my right to appear in person before the
         judge to enter a plea of guilty. By signing this document, I also wish to advise the court
         that I willingly give up any right I might have to have my attorney next to me as I enter my
         plea so long as the following conditions are met. I want my attorney to be able to
         participate in the proceeding and to be able to speak on my behalf during the proceeding.
         I also want the ability to speak privately with my attorney at any time during the
         proceeding if I wish to do so .




Date:
                    Print Name                                       Signature of Defendant




          Sentence

          I understand that I have a right to appear before a judge in a courtroom in the Southern
          District of New York at the time of my sentence and to speak directly in that courtroom
          to the judge who will sentence me. I am also aware that the public health emergency
          created by the COVID-19 pandemic has interfered with travel and restricted access to the
          federal cou rthouse. I do not wish to wait until the end ofthis emergency to be sentenced.


                                                               4
          Case 1:19-cr-00570-SHS Document 42 Filed 07/29/20 Page 5 of 5



        I have discussed these issues with my attorney and willingly give up my right to be
        present, at the time my sentence is imposed, in the courtroom with my attorney and the
        judge who will impose that sentence. By signing this document, I wish to advise the court
        that I willingly give up my right to appear in a courtroom in the Southern District of New
        York for my sentencing proceeding as well as my right to have my attorney next to me at
        the time of sentencing on the following conditions. I want my attorney to be able to
        participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the
        proceeding if I wish to do so.



Date:
               Print Name                             Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client's rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.



Date:
               Print Name                             Signature of Defense Counsel




Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter's name is: _ _ _ _ _ _ _ _ _ __



Date:
                 Signature of Defense Counsel




Accepted:
                Signature of Judge
                Date:




                                                  5
